Affirming.
Will Turner was fined $200.00 and given a jail sentence of sixty days for the unlawful possession of spirituous liquor. The Commonwealth introduced A.A. Cummins, a constable, who had gone to the house of Cam Ashinhurst for the purpose of searching the place. Turner is a son-in-law of and lives with Mr. Ashinhurst. When the officer came Turner hurriedly left for the barn. The officer followed him. He discovered Turner taking something out of a basket and putting it through the fence. The officer went to see what it was and found five half-gallon fruit cans and one quart bottle, all of which had some whiskey in them. One of the cans had something like a big drink in it. Turner's reputation for trafficking in whiskey was shown to be bad. No objection was made to the evidence, and having failed to object to the evidence in the trial court, he can not now raise the question of its admissibility here.
Turner is complaining of the instructions, but we have examined them and can find no foundation for his complaint.
The judgment is affirmed.